                   Case 20-10343-LSS              Doc 4691        Filed 05/19/21          Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                    (Jointly Administered)
             Debtors.
                                                                    RE: ECF No. 2725



        CERTIFICATE OF NO OBJECTION REGARDING THE EIGHTH MONTHLY
        FEE APPLICATION OF QUINN EMANUEL URQUHART & SULLIVAN, LLP
          FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF
                EXPENSES FOR THE PERIOD FROM MARCH 1, 2021,
                      TO AND INCLUDING MARCH 31, 2021

             The undersigned hereby certifies that, as of the date herein, Quinn Emanuel Urquhart &

Sullivan, LLP (“Quinn Emanuel”) has received no answer, objection, or other responsive pleading

to the Eighth Monthly Fee Application of Quinn Emanuel Urquhart & Sullivan, LLP for

Allowance of Compensation and Reimbursement of Expenses for the Period from March 1, 2021,

to and including March 31, 2021 (the “Application”) (ECF No. 2725), filed on April 28, 2021.

             The undersigned further certifies that Quinn Emanuel has caused the review of the Court’s

docket in these cases and that no answer, objection, or other responsive pleading to the Application

appears thereon. Pursuant to the Notice, objections to the Application were to be filed and served

no later than 4:00 p.m. (prevailing Eastern Time) on May 12, 2021.

             Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief (ECF No. 341)


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.



05621-00003/12719136.1
                   Case 20-10343-LSS     Doc 4691       Filed 05/19/21    Page 2 of 2




entered on April 6, 2020, the Debtors are authorized to pay the amount indicated below without

further order of the court.

      (1) Total Fees          (2) Total Expenses        (3) 80% of the       Total Debtors are
          Requested                 Requested            Requested Fees      Authorized to Pay
                                                                                ((2) + (3))
               $242,375.60             $11,622.79              $193,900.48          $205,523.27

          WHEREFORE, Quinn Emanuel respectfully requests that the Application be approved.

          Respectfully submitted this 19th day of May, 2021.

                                              QUINN EMANUEL URQUHART & SULLIVAN,
                                              LLP

                                              By: /s/ Patricia B. Tomasco
                                                      Patricia B. Tomasco
                                                      711 Louisiana, Suite 500
                                                      Houston, Texas 77002
                                                      Telephone: 713-221-7000
                                                      Facsimile: 713-221-7100
                                                      Email: pattytomasco@quinnemanuel.com

                                              -and-

                                                        Rachel Herrick Kassabian
                                                        555 Twin Dolphin Drive, 5th Floor
                                                        Redwood Shores, California 94065
                                                        Telephone: 650-801-5005
                                                        Email: rachelkassabian@quinnemanuel.com

                                              -and-

                                                        Todd Anten
                                                        51 Madison Avenue, 22nd Floor
                                                        New York, New York 10010
                                                        Telephone: 212-849-7192
                                                        Email: toddanten@quinnemanuel.com

                                              SPECIAL LITIGATION COUNSEL FOR THE
                                              BOY SCOUTS OF AMERICA AND DELAWARE
                                              BSA, LLC




05621-00003/12719136.1                              2
